Citation Nr: 0532595	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbar stenosis, post-
surgical.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1990.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for lumbar stenosis, post-surgical.  Appeal to the 
Board was perfected.

In September 2005, the veteran and his wife appeared and 
testified at the RO before the undersigned Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.    


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  The preponderance of the evidence establishes the onset 
of persistent back symptoms many years following the 
veteran's active military service, and there is no competent 
evidence of record that any current disability of the lumbar 
spine is related to event(s) in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar stenosis, 
post-surgical, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back while serving 
at the Royal Air Force (RAF) station in Mildenhall, England.  
He reports working on an office duct system when the ceiling 
gave way and he fell approximately eight feet to the floor.  
The veteran states that he was treated overnight at the Air 
Force hospital in Lakenheath, England, was given pain 
medication, and released the next day.  He contends that he 
has suffered with back pain since that time.  See October 
2004 Application for Compensation and/or Pension; April 2005 
Notice of Disagreement (NOD).  See also Transcript of 
Personal Hearing before the Board dated September 2005.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  

The veteran's service medical records are devoid of any 
complaint of, or treatment for, back pain.  The veteran 
contends that his retirement exams state that he had problems 
with his back and legs.  See July 2005 VA Form 9 and 
Statement in Support of Claim.  These records, however, 
indicate normal clinical findings of the spine and 
musculoskeletal system, and the veteran did not indicate 
whether he was suffering or had suffered recurrent back pain.  
See December 1989 Retirement Examination Report and 
Retirement Report of Medical History.  Furthermore, in the 
portion of the report where the veteran's medical history is 
found, as related to the physician, there was no mention of 
any back injury.  See December 1989 Retirement Report of 
Medical History.  

Post-service records indicate that the veteran was seen by 
Dr. Terry C. Smith between April and August 2001.  In April 
2001, he provided the following history: "that for about two 
or three weeks he has had numbness that started in his left 
foot, then worked its way up the left leg, and now goes all 
the way to the iliac crest.  Now he says that the right foot 
is starting to go numb.  He does not have any back 
problems."  Dr. Smith reviewed a magnetic resonance image 
(MRI) that is not of record and opined that the veteran had 
significant stenosis at L4/5.  See April 2001 letter.  The 
veteran opted to undergo lumbar decompressive surgery, which 
was performed in May 2001.  An MRI performed intraoperatively 
demonstrated tissue spreaders and metallic surgical 
instruments overlying the L4-5 disc, which had been noted on 
a previous MRI.  In addition, mild anterior compression 
deformity of the L1 vertebral body was again noted, vertebral 
alignment was normal, and disc spaces were maintained 
throughout.  See May 2001 Radiology Report.  In June 2001, 
the veteran underwent surgery to repair a pseudomeningocele 
(spinal fluid leak) and to place a lumbar drain.  See June 
2001 Operative Report.  An MRI of the lumbar spine performed 
in December 2003 indicated mild central disc protrusion, mild 
central stenosis at T12-L1; small central disc herniation, 
which indents the thecal sac, moderate facet hypertrophy, 
overall moderate central stenosis, and likely edema from 
overall degenerative change at L1-2; and posterior 
laminectomy but no stenosis and no disc herniation at L4-5.  
See December 2003 MRI report.  The veteran has also submitted 
his brother's lay statement in support of his claim, which 
indicates that the veteran has had problems with his back and 
legs ever since falling through a ceiling while doing duct 
work.  See April 2005 statement.

The Board must evaluate the record as a whole, including 
evidence tending to disfavor the claim.  The veteran is 
competent to report what he has experienced, that is, that he 
fell through a ceiling and received medical treatment shortly 
thereafter.  

Nonetheless, the veteran's recollections concerning this 
injury are outweighed by his retirement examination, which 
revealed normal clinical findings of the spine and 
musculoskeletal system, and did not refer at all to any back 
injury during service.  The veteran did not indicate during 
his retirement examination that he had suffered an injury to 
his back, although he did provide detailed information of 
other ailments and injuries he sustained, including a right 
foot injury in 1987.  See December 1989 Retirement Report of 
Medical History.  The veteran's report of back pain since 
1987, see October 2004 Application for Compensation and/or 
Pension, similarly is outweighed by the earliest post-service 
medical evidence of back problems, which is dated more than a 
decade after discharge.  Significantly, the April 2001 report 
from Dr. Smith includes the veteran's denial of a history of 
back problems, and contains the veteran's report of recent 
onset of leg numbness.  See Medical Reports of Dr. Smith 
dated 2001.  The Board accepts the evidence of an inservice 
injury, provided by the veteran's lay statements, but finds 
that the retirement examination report and the 2001 treatment 
records and reports outweigh the veteran's statement 
concerning continuity of symptomatology.

Furthermore, although the Board acknowledges that the veteran 
was diagnosed with significant stenosis at L4/5 and underwent 
a surgical operation to relieve his symptoms, see April 2001 
letter; May 2001 Discharge Summary, the record lacks evidence 
of a nexus between the current disability and any injury or 
disease incurred in service.  On this record, the Board finds 
that the preponderance of the evidence establishes the onset 
of persistent back symptoms many years following his active 
service, and there is no competent evidence of record that 
any current disability of the lumbar spine is related to 
event(s) in service.  Accordingly, the benefit-of-reasonable 
doubt rule is inapplicable.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the November 2004 
letter, sent before the issuance of the rating decision from 
which this appeal arises, advised the veteran of what the 
evidence must show to support a claim for service connection; 
that the RO would assist him by obtaining VA medical records 
and providing a C&P examination, if necessary; that further 
assistance - obtaining other pertinent medical or non-medical 
evidence, including relevant records from any federal agency 
- would be provided if the veteran provided sufficient 
information about these records to enable it to do so; and 
that the veteran ultimately bears the responsibility for 
substantiating his claim.

As for the fourth element, the November 2004 letter asked the 
veteran to send any evidence in his possession that pertains 
to his claim.  In addition, a letter dated July 2005 
requested the veteran to furnish all treatment records since 
discharge and service medical records from April 1970 to 
April 1990.  Lastly, the Statement of the Case (SOC) dated 
July 2005 contained the text of 38 C.F.R. § 3.159, which 
contains the provision from which the so-called "fourth 
element" is derived.  Thus, throughout the appeal period, the 
veteran was notified of the "fourth element" numerous 
times.  No new evidence or information, or even a request for 
further assistance, was submitted.  Under the circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  The "duty to 
assist" contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  In this case, the RO obtained the veteran's service 
and private medical records and his written statements, and 
associated them with the claims folder.  In addition, the RO 
attempted to obtain inpatient treatment records from the RAF 
hospital in Lakenheath.  See July 2005 Deferred Rating 
Decision; July 2005 and September 2005 VA Requests for 
Information.  Although the veteran requested that the RO 
check unit morning reports of the 1987 incident, see April 
2005 NOD, the Board finds that any attempt to do so would 
prove fruitless, as the Air Force only maintained morning 
reports through June 1966.  See VA Adjudication Manual M21-1, 
Part III, Ch. 4, § 4.24(g).  Again, the veteran had notice of 
the status of his claim and opted not to submit more 
information before the case was sent to the Board.  The Board 
finds it reasonable to interpret this action to mean that he 
is satisfied with the development of his claim.  As held 
above, the Board finds by a preponderance of the evidence 
that the veteran has not manifested persistent symptoms of 
disability since service, and there is no competent evidence 
of record linking any current disability of the lumbar spine 
to event(s) in service.  As such, VA has no duty to obtain 
medical examination or opinion.  See Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).  Thus, further development is 
unlikely to add more relevant evidence or information.  


ORDER

Entitlement to service connection for lumbar stenosis, post-
operative, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


